Citation Nr: 1520720	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-21 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paul C. Bunn, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from October 2003 to April 2005 and from January 2008 to December 2008 as well as periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which continued a 30 percent rating for PTSD.  

By rating decision in July 2013, the RO increased the PTSD disability rating to 50 percent, effective the date of claim, May 25, 2010.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in appellate status. 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge conducted via video-conference in October 2014.  A copy of the hearing transcript is located in the Veteran's Virtual VA record.  

In December 2014, the Veteran submitted additional evidence along with a waiver of RO consideration of such evidence.  As such, the Board my properly consider this evidence.    
 
The Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veteran's Virtual Benefits Management System (VBMS) claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is seeking an increased rating for his PTSD.  The record shows that the Veteran was most recently afforded a VA examination in October 2010, with an addendum in March 2011 to evaluate the severity of his PTSD.  The examiner report showed that the Veteran had a good relationship with his family, although he had problems with his wife.  He also had no problems at work and enjoyed it.  The October 2010 examiner and assigned a Global Assessment of Functioning (GAF) score of 62.  In the addendum, the examiner indicated that the claims file was reviewed, but there was no change in his opinion.  Moreover, the most recent June 2013 VA treatment record indicated that the Veteran " was feeling pretty good" with episodes of anxiety from time to time.  His affect was appropriate and speech was normal.  He denied suicidal and homicidal ideation.  A GAF of 58 was provided.  

However, the evidence associated with the claims file appears to indicate a possible increase in severity since that time.  In this regard, at the October 2014 hearing, the Veteran testified as to increasing social isolation and occupational impairment due to his PTSD, including increasing irritability, depression and anger as well as thoughts of suicide.  In support of his claim, the Veteran also submitted a November 2014 PTSD Disability Benefit Questionnaire (DBQ) completed by a private practitioner.  This examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas and reported a GAF score of 48.    

Unfortunately, this DBQ is insufficient for rating purposes because in contrast to the VA examiner, the examiner did not review the Veteran's claims file or medical records.  As such, it is unclear from the face of the DBQ as to when the increase in symptoms began as there is no historical context.  As such, an opinion as to whether, and at what point, the Veteran's PTSD changed in severity during the course of the appeal would be helpful.  In this regard, the Veteran should be provided a VA social and industrial survey to assess the Veteran's employment history and day-to-day functioning.  See 38 U.S.C.A.  § 5103A (d) (West 2014).  The Board also finds it significant that the examiner's finding of occupational and social impairment with deficiencies in most areas was not clearly supported by objective clinical findings; rather the findings seemed to be solely based on the Veteran's own reported history.  

Moreover, the DBQ was completed by someone identified as a licensed professional counselor (LPC) and was not certified by a psychiatrist or psychologist.  Under ordinary circumstances, a licensed counselor is more than capable of conducting VA examinations, so completing a DBQ, and providing VA medical opinions.  See Cox v. Nicholson, 20 Vet. App. 563, 568 (2007) (citing Goss v. Brown, 9 Vet. App. 109, 114 (1996) (upholding VA nurses' statements regarding medical nexus as well-grounded medical evidence).  In Cox, the Court (CAVC) indicated the Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See also Williams v. Brown , 4 Vet. App. 270, 273 (finding opinions of a VA registered nurse therapist to be competent medical evidence).  The higher Federal Circuit Court has agreed, indicating that, where an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Importantly, VA Adjudication Procedure Manual M21-1 (M21-1) provides that VA medical facilities are responsible for ensuring that examiners are adequately qualified.  Although adjudication employees are not expected to review the credentials of clinical personnel to determine the acceptability of their reports, all examination reports must be signed by physicians or clinical or counseling psychologists.  In this case, however, as the LPC who completed the DBQ is not a VA examiner, the qualifications of the LPC are not clear.  As such, because the question at issue involves a matter of particular medical complexity and expertise, the Board believes a psychiatrist or psychologist is more suited to address the severity of the Veteran's PTSD than a licensed counselor.  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected PTSD.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Lastly, at the Board hearing, the Veteran testified that he was not currently receiving VA treatment because the closest facility was too far away.  However, he indicated that he was going to start private treatment.  As such, the Board finds that efforts should be made to obtain any private treatment records, after receipt of any necessary authorization and consent from the Veteran, and then associated with the electronic record.
  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary, the AOJ should request any additional private treatment records pertaining to the issue on appeal.  The AOJ should make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.   After associating all the evidence in connection with the above development (to the extent possible) with the record, the AOJ should schedule the Veteran for a VA social and industrial survey to assess the Veteran's employment history and day-to-day functioning. 

3.  Thereafter, the Veteran should be afforded an appropriate VA examination by a VA psychiatrist or psychologist to determine the current nature and severity of his PTSD.  The complete electronic, to include a copy of this Remand and the results of the social and industrial survey, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  A GAF score should be reported.  The examiner should also specifically address the Veteran's social and occupational impairment.  

The examiner should indicate whether there has been any change(s) in severity of the Veteran's PTSD since the May 2010 claim for increase.  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity of the disability on each date.

All opinions expressed should be accompanied by supporting rationale. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




